


Exhibit 10.66

 

GRAPHIC [g31032kc01i001.gif]

 

January 24, 2011

 

Steven Ozonian

 

Dear Steven:

 

RealEstate.com, Inc. (the “Company”) has designated you to be a recipient of
shares of “Class B Common Stock” (as defined in the Certificate of Incorporation
of RealEstate.com, Inc. (the “Certificate of Incorporation”) of the Company, par
value $0.001 per share (the “Company Stock”), subject to the restrictions and
other terms set forth in this letter agreement (this “Agreement”).

 

This Agreement shall be administered by the Compensation Committee of the Board
of Directors of Tree.com, Inc. (the “Committee”).

 

1.             Grant.  In consideration of your agreements contained in this
letter, the Company hereby grants you fifty (50) shares of Company Stock (the
“Restricted Shares”). The Restricted Shares were granted on January 24, 2011
(the “Grant Date”).  The Restricted Shares are subject to vesting restrictions
as set forth below.  Until these restrictions lapse, the Restricted Shares are
forfeitable and nontransferable.

 

2.             Vesting Restrictions.  The Restricted Shares shall vest, and
become freely transferable, as follows:

 

(a)           100% of the Restricted Shares will vest and become freely
transferable on October 31, 2015 (the “Vesting Date”).

 

(b)           You must be continuously employed by Tree.com, Inc. (“Tree”) or a
“Related Company” (as defined herein) from the Grant Date until the Vesting Date
for any Restricted Shares to vest.  If you incur a “Separation from Service” (as
defined herein) from Tree and its Related Companies prior to the Vesting Date
for any reason, any rights you may have with regard to unvested Restricted
Shares shall be forfeited at that time, notwithstanding your return to active
employment with Tree prior to the Vesting Date.

 

(c)           Notwithstanding anything in this Section 2 to the contrary, if,
prior to the Vesting Date, any of the following events (each, an “Early Vesting
Event”) occur, you

 

--------------------------------------------------------------------------------


 

shall become vested in that portion of your shares of Restricted Stock as
described in subclauses (i) through (iv) below:

 

(i)            In the event you incur a “Separation from Service” (as defined
herein) due to your death or “Disability” (as defined herein), prior to the
Vesting Date set forth in Section 2(a) above, you shall become vested in a
“Pro-Rata” (as defined herein) number of your Restricted Shares.

 

(ii)           In the event you incur a Separation from Service without “Cause”
(as defined the Employment Agreement between you and Tree, dated October 31,
2010 (your “Employment Agreement”)), prior to October 31, 2013, you shall become
60% vested in your Restricted Shares.  In the event you incur a Separation from
Service without Cause on or after October 31, 2013 and prior to the Vesting
Date, you shall become vested in a Pro-Rata number of your Restricted Shares.

 

(iii)          In the event you incur a Separation from Service for “Good
Reason” (as defined in your Employment Agreement), prior to October 31, 2013,
you shall become 60% vested in your Restricted Shares.  In the event that you
incur a Separation from Service for Good Reason on or after October 31, 2013 and
prior to the Vesting Date, you shall become vested in a Pro-Rata number of your
Restricted Shares.

 

(iv)          In the event that Tree or the Company experiences a “Change in
Control” (as defined herein), prior to the Vesting Date set forth in
Section 2(a) above, you shall become 100% vested in your Restricted Shares.

 

(d)           For purposes of this Agreement, the following terms have the
meanings indicated below:

 

(i)            “Change in Control” means the happening of any of the following
events:

 

(A)          The acquisition by any individual, entity or “Group” (as such term
is defined in Section 13(d)(3) and 14(d)(2) of the Securities Exchange Act of
1934 (the “Exchange Act”)) (a “Person”), other than the “Corporation” (as
defined herein), of “Beneficial Ownership” (as defined in Rule 13d-3 promulgated
under the Exchange Act) of equity securities of the Corporation representing
more than 50% of the voting power of the then outstanding equity securities of
the Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); provided, however, that any
acquisition that would constitute a Change in Control under this subsection
(A) that is also a “Business Combination” (as defined in subclause (C) below)
shall be determined exclusively under subsection (C) below; or

 

2

--------------------------------------------------------------------------------


 

(B)           Individuals who, as of the date first written above, constitute
the Board of Directors of the Corporation (the “Corporation Board”) (such
individuals being, the “Incumbent Directors”) cease for any reason to constitute
at least a majority of the Corporation Board; provided, however, that any
individual becoming a director subsequent to the date first written above, whose
election, or nomination for election by the Corporation’s stockholders, was
approved by a vote of at least a majority of the Incumbent Directors at such
time shall become an Incumbent Director, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board of Directors of the Corporation;
or

 

(C)           Consummation of a reorganization, merger, consolidation, sale or
other disposition of all or substantially all of the assets of the Corporation,
the purchase of assets or stock of another entity, or other similar corporate
transaction (a “Business Combination”), in each case, unless immediately
following such Business Combination, (1) more than 50% of the Resulting Voting
Power (as defined below) shall reside in Outstanding Corporation Voting
Securities retained by the Corporation’s stockholders in the Business
Combination and/or voting securities received by such stockholders in the
Business Combination on account of Outstanding Corporation Voting Securities,
and (2) at least a majority of the members of the board of directors (or
equivalent governing body, if applicable) of the entity resulting from such
Business Combination were Incumbent Directors at the time of the initial
agreement, or action of the Corporation Board, providing for such Business
Combination; or

 

(D)          Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

 

For purposes of applying the definition of Change in Control as set forth in
this Section 2(d)(i) and the determination whether a Change in Control has
occurred, the term “Corporation” shall mean either Tree or the Company, as
applicable.

 

Notwithstanding the foregoing, (1) in no event shall any transaction or event
described in subclauses (A) through (C) above constitute a Change in Control if
such transaction or event results in a Person owning a majority interest in the
equity securities or assets of Tree or the Company if such Person owns 15% or
more of the outstanding capital stock of Tree or the Company, as applicable, as
of the date of this Agreement, and (2) in no event shall the replacement of a
majority of

 

3

--------------------------------------------------------------------------------


 

members of the Company’s Board of Directors, as described in subclause
(B) above, constitute a Change in Control if Tree maintains Beneficial Ownership
of more than 50% of the voting power of the then outstanding equity securities
of the Company.

 

(ii)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(iii)          “Disability” means a (A) a permanent and total disability as
determined under the Company’s applicable long-term disability plan, or (B) if
there is no such plan applicable to you, a Disability as determined by the
Committee.

 

(iv)          “Pro-Rata” with respect to a number of Restricted Shares, means
the total number of Restricted Shares awarded to you pursuant to this Agreement
multiplied by the fraction, (A) the numerator of which is the total number of
days from the Grant Date through the date of the applicable Early Vesting Event
and (B) the denominator of which is the total number of days from the Grant Date
through the Vesting Date set forth in Section 2(a) above.

 

(v)           “Related Company” means any corporation, trade or business that
would be required to be treated as a single employer with Tree under Code
Sections 414(b) or (c), provided that, in applying Code Sections 1563(a)(1),
(2) and (3) for purposes of determining a controlled group of corporations, or
in applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses under common control, the phrase “at least 50%”
shall replace the phrase “at least 80%” each time it appears in those sections.

 

(vi)          “Resulting Voting Power” means the outstanding combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors (or equivalent governing body) of the entity resulting
from a Business Combination (including, without limitation, an entity which as a
result of such transaction owns the Corporation or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries).

 

(vii)         “Separation from Service” means a separation from service as
defined in Section 1.409A-1(h) of the Treasury Regulations.

 

(viii)        “Treasury Regulations” means the final, temporary or proposed
regulations issued by the Treasury Department and/or Internal Revenue Service as
codified in Title 26 of the United States Code of Federal Regulations.  Any
references made in this Agreement to specific Treasury Regulations shall also
refer to any successor or replacement regulations thereto.

 

4

--------------------------------------------------------------------------------


 

3.             Dividends.

 

(a)           During the period beginning with the Grant Date and ending with
the Vesting Date (or the earlier forfeiture of your Restricted Shares), you will
have the right to receive dividends on the Restricted Shares, if any, to the
extent dividends are paid by the Company on its authorized and issued shares of
Company Stock to its stockholders of record.  These dividends, if any, will be
paid at the same rate and at the same time as such dividends are paid by the
Company on its authorized and issued shares.  However, these dividends, if any,
will be paid into an account bearing 10% interest annually to be held until you
shall have met the requirements for the vesting of the Restricted Shares as
provided in Section 2 above, at which time the accumulated dividends
attributable to the Restricted Shares that have vested and become transferable
on the Vesting Date shall be paid to you in a single lump sum distribution
within 30 days following the Vesting Date.  Any dividends attributable to
Restricted Shares that do not vest as of the Vesting Date shall be forfeited.

 

(b)           The Company’s obligation under this Section 3 shall be an unfunded
and unsecured promise to pay.  The Company shall not be obligated under any
circumstances to fund its financial obligations under this Section 3 prior to
the date any dividends become payable pursuant to the terms of this Agreement. 
All dividends held in the account described in subsection (a) above will remain
general assets of the Company subject to the claims of its general creditors. 
This Agreement does not give to you any ownership interest in any assets of the
Company, and all rights of ownership in the accumulated dividends are and remain
in the Company.  Your right to receive payment of accumulated dividends
attributable to vested Restricted Shares shall be solely those of an unsecured
general creditor of the Company.

 

4.             Power of Attorney.  You hereby appoint the Company as your
attorney in fact, with full power of substitution, and authorize the Company to
provide instructions to the Company’s registrar and transfer agent for Company
Stock as the Company may deem necessary or proper to comply with the intent and
purposes of this Agreement, including, upon the occurrence of a forfeiture
pursuant to Section 2 above, to notify the registrar and transfer agent of the
forfeiture of such shares, together with instructions to cancel the shares
forfeited.  The registrar and transfer agent shall be entitled to rely upon any
notices and instructions delivered by your attorney in fact under the terms of
this Agreement.

 

5.             Book Entry Form; Delivery of Shares.  The Company shall, as soon
as administratively feasible after your execution of this letter, direct the
Company’s transfer agent for Company Stock to make a book entry record showing
ownership for the Restricted Shares in your name, subject to the terms and
conditions of this Agreement.  As soon as practicable following the date on
which the Restricted Shares become nonforfeitable and fully transferable
pursuant to Section 2 above, the Company will issue appropriate instructions  to
that effect to the transfer agent for Company Stock.

 

6.             Rights as a Stockholder.  Subject to the provisions of this
Agreement, you generally will have all of the rights of a holder of Company
Stock with respect to all of the Restricted Shares awarded to you under this
Agreement from and after the Grant Date until the shares either vest or are
forfeited and to receive dividends or other distributions paid thereon,

 

5

--------------------------------------------------------------------------------


 

as provided in Section 3.

 

7.             Transfer Restrictions.  You may not sell, assign, transfer,
pledge, hypothecate or encumber your right to receive Restricted Shares under
this letter prior to the time such Restricted Shares become fully vested in
accordance with this letter.  In addition, your receipt of any shares of Company
Stock awarded to you pursuant to this Agreement is contingent upon you (and any
transferees, successors or assigns) agreeing to be bound to the transfer
restrictions described in Appendix A to this Agreement.

 

8.             Fractional Shares.  A fractional share of Company Stock will not
be issued and any fractional shares will be disregarded.

 

9.             Adjustments.  If the number of outstanding shares of Company
Stock is increased or decreased as a result of a stock dividend, stock split or
combination of shares, recapitalization, merger in which the Company is the
surviving corporation, or other change in the Company’s capitalization without
the receipt of consideration by the Company, the number and kind of your
unvested Restricted Shares shall be proportionately adjusted by the Committee,
whose determination shall be binding.

 

10.           Notices.  Any notice to be given to the Company under the terms of
this Agreement shall be addressed to:

 

LendingTree, LLC

11115 Rushmore Drive

Charlotte, NC  28277

Attn: Legal Department

 

Any notice to be given to you shall be given to you and shall be addressed to
you at your most recent address on file with the Company at the time notice is
sent.  Notices shall be deemed to have been duly given if mailed first class,
postage prepaid, addressed as above.

 

11.           Applicable Withholding Taxes.

 

(a)           No Restricted Shares that have become vested and fully
transferable pursuant to Section 2 above shall be delivered to you until you
have paid to the Company the amount that must be withheld with respect to those
Restricted Shares under federal, state and local income and employment tax laws
(the “Applicable Withholding Taxes”) or you and the Company have made
satisfactory arrangements for the payment of such taxes. As an alternative to
making a cash payment to satisfy the Applicable Withholding Taxes, the Committee
may in its discretion (i) permit you to deliver shares of Company Stock which
you already own (valued at their Fair Market Value as of the delivery date) in
whole or partial satisfaction of such taxes or (ii) have the Company retain that
number of Restricted Shares (valued at their Fair Market Value as of the
delivery date) that would satisfy the Applicable Withholding Taxes.

 

(b)           The Company shall withhold Applicable Withholding Taxes with

 

6

--------------------------------------------------------------------------------


 

respect to accumulated dividends directly from the amount of such accumulated
dividends payable to you pursuant to Section 3.

 

12.           Applicable Securities Laws.  The Company may delay delivery of
Restricted Shares that have become vested and fully transferable pursuant to
Section 2 above until (a) the admission of such shares to listing on any stock
exchange on which the Company Stock may then be listed, (b) receipt of any
required representation by you or completion of any registration or other
qualification of such shares under any state or federal law or regulation that
the Company’s counsel shall determine as necessary or advisable, and (c) receipt
by the Company of advice by counsel that all applicable legal requirements have
been complied with. Additionally, you may be required to execute a customary
written indication of your investment intent and such other agreements the
Company deems necessary or appropriate to comply with applicable securities
laws.

 

13.           Acceptance of Restricted Shares.  By signing below, you indicate
your acceptance of these Restricted Shares and your agreement to the terms and
conditions set forth in this Agreement, shall become the Company’s Restricted
Stock Award Agreement with you.  Unless the Company otherwise agrees in writing,
this Agreement will not be effective as a Restricted Stock Award Agreement if
you do not sign and return a copy.

 

14.           Company Repurchase Right.  As a condition to your receipt of any
Restricted Shares awarded to you pursuant to this Agreement, you (and any
transferees, successors or assigns) hereby irrevocably grant the Company
(including its successors or assigns) the right, exercisable by notice in
writing to you (the “Repurchase Notice”), to purchase all of your vested
Restricted Shares.  The Repurchase Notice should contain the number of vested
Restricted Shares the Company desires to purchase from you.  The “Purchase
Price” of such shares shall be equal to (a) the number of vested Restricted
Shares the Company desires to purchase from you pursuant to the Repurchase
Notice, multiplied by (b) the “Fair Value” (as determined below) of a share of
Company Stock.  The Company may pay the Purchase Price in cash, shares of Tree
common stock, or a combination of cash and shares of Tree common stock;
provided, however, the Company may not pay any portion of the Purchase Price in
shares of Tree common stock unless such amounts are paid pursuant to an Tree
equity plan previously approved by Tree’s shareholders or prior to Tree
obtaining shareholder approval of this Restricted Stock Award Agreement.  The
“Fair Value” means, as of any time, with respect to each share of Company Stock,
the amount payable in respect of such share of Company Stock assuming the
Company were sold as a going concern as of a date that is within 15 days of the
date as of which the determination is to be made, in an arm’s length sale
between an informed and willing buyer and an informed and willing seller, under
no compulsion to buy or sell, respectively.  The determination of Fair Value
shall be determined by the Company in good faith; provided that in the event you
disagree with the Company’s determination of the Fair Value of the Company Stock
during the 30-day period immediately following the delivery of the Repurchase
Notice, then you and the Company shall each select an “Appraiser” (as defined
herein).  The two Appraisers so selected (the “Initial Appraisers”) shall
determine each share of Company Stock’s Fair Value.  If the higher value is not
more than 10% greater than the lower value, then the average of such values
shall be deemed to be the Fair Value; otherwise, the Initial Appraisers shall
select an additional Appraiser (the “Additional

 

7

--------------------------------------------------------------------------------


 

Appraiser”).  If they fail to select such Additional Appraiser, then either you
or the Company may apply, after written notice to the other, to any judge of any
court of general jurisdiction for the appointment of such Additional Appraiser. 
The Additional Appraiser shall then determine a third determination of Fair
Value and the Fair Value shall be the average of such Additional Appraiser’s
value and the Initial Appraiser’s value that is closest in value to such
Additional Appraiser’s value.  Each party shall pay the expenses and fees of the
appraiser selected by it, and, if an Additional Appraiser is employed, the party
who selected the Initial Appraiser whose value was farther from that determined
by the Additional Appraiser shall pay all the expenses and fees of the
Additional Appraiser.  The term “Appraiser” means a firm of independent
certified public accountants, an investment banking firm or appraisal firm
(which firm shall own no securities of, and shall not be an affiliate,
subsidiary or a Related Company of the Company, Tree or any Related Company) of
recognized national or regional standing.  The Company may exercise its right to
repurchase all of your vested Restricted Shares (i) within 60 days following the
availability of the final financial results of the Company for the fiscal year
of the Company ending immediately following the Vesting Date (or date on which
an Early Vesting Event occurs, if applicable); and (ii) with respect to each
subsequent anniversary of the Vesting Date (or date on which an Early Vesting
Event occurs, if applicable), within 60 days following the availability of the
final financial results of the Company for the fiscal year of the Company ending
immediately following such subsequent anniversary.  If the Company exercises its
right to purchase all of your vested Restricted Shares pursuant to this
Section 14, then the closing of the purchase and sale transaction shall be held
at the principal office of the Company on a date designated by the Company,
which date in no event shall be later than 90 days after the Company gives the
Repurchase Notice.  You shall have no right to vote as a stockholder of the
Company on the decision to exercise such repurchase right.

 

15.           Sale Right.  Upon becoming vested in your Restricted Shares, you
shall have the right, exercisable by notice in writing to the Company (the “Sale
Notice”), to require the Company to purchase all of your vested Restricted
Shares.  The Sale Notice should contain the number of vested Restricted Shares
you wish the Company to purchase from you.  The sale price of such shares shall
be equal to (a) the number of Restricted Shares you wish to sell to the Company,
multiplied by (b) the Purchase Price (as defined in Section 14 above).  You may
exercise your right to require the Company to purchase your vested Restricted
Shares (i) within 60 days following the availability of the final financial
results of the Company for the fiscal year of the Company ending immediately
following the Vesting Date (or date on which an Early Vesting Event occurs, if
applicable); and (ii) with respect to each subsequent anniversary of the Vesting
Date (or date on which an Early Vesting Event occurs, if applicable), within 60
days following the availability of the final financial results of the Company
for the fiscal year of the Company ending immediately following such subsequent
anniversary.  If you elect to exercise your right to require the Company
purchase all of your vested Restricted Shares pursuant to this Section 15, then
the closing of the purchase and sale transaction shall be held at the principal
office of the Company on a date designated by the Company, which date in no
event shall be later than 90 days after you give the Company the Sale Notice.

 

16.           Sale of Other Disposition by Majority Interest.  As a condition to
receipt of any Restricted Shares awarded to you pursuant to this Agreement, you
(and any transferees, successors or assigns) hereby irrevocably appoint the
Company as your agent and attorney-in-

 

8

--------------------------------------------------------------------------------


 

fact, with full power of substitution for and in your name, to sell, exchange,
transfer or otherwise dispose of all or a portion of your Restricted Shares and
to do any and all things and execute any and all documents and instruments
(including, without limitation, any stock transfer powers) in connection
therewith, such powers of attorney to become operable only in connection with a
Change in Control (as defined in Section 2(d)(i) of this Agreement).  Any sale,
exchange, transfer or other disposition of all or a portion of your Restricted
Shares pursuant to the foregoing powers of attorney shall be made upon
substantially the same terms and conditions (including sale price per share)
applicable to a sale, exchange, transfer or other disposition of unrestricted
shares of the Company’s Class B Common Stock owned by the holder or holders of a
majority of the issued and outstanding shares of Class B Common Stock.  For
purposes of determining the sale price per share of the Restricted Shares under
this Section 16, there shall be excluded the consideration (if any) paid or
payable to the holder or holders of a majority of the issued and outstanding
shares of Class B Common Stock in connection with any employment, consulting,
noncompetition or similar agreements which such holder or holders may enter into
in connection with or subsequent to such sale, transfer, exchange or other
disposition.  The foregoing power of attorney does not impose and shall not be
deemed to impose any fiduciary duty (except as set forth in this Section 16) or
obligation on either the Company and shall be irrevocable and coupled with an
interest and shall not terminate by operation of law, whether by your death,
bankruptcy or your adjudication of incompetency or insanity or the occurrence of
any other event.

 

17.           Termination of Repurchase Right, Sale Right and Power of
Attorney.  Notwithstanding the foregoing, the Company’s Repurchase Right, your
Sale Right and the power of attorney provisions (as described in Sections 14
through 16) shall cease to apply in the event the Company’s capital stock (as
described in Section 19) becomes publicly traded on a nationally-recognized
stock exchange or authorized for trading through NASDAQ.  You agree that, in
connection with a transaction that results in the Company’s capital stock
becoming publicly-traded, you shall, if requested by the underwriter of such
transaction, enter into a customary lockup agreement relating to the Restricted
Shares.

 

18.           Your Representations and Warranties.  You hereby represent and
warrant to the Company as follows:

 

(a)           You are acquiring the Restricted Shares for investment and not
with a view toward or for sale in connection with any distribution thereof, or
with any present intention of distributing or selling the Restricted Shares.

 

(b)           You understand that (i) the Restricted Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or the securities laws of any state or other jurisdiction in reliance upon
exemptions from such registration requirements for non-public offerings;
(ii) the Restricted Shares may not be sold, pledged or otherwise transferred
except pursuant to effective registrations or qualifications relating thereto
under the Securities Act and applicable state securities or blue sky laws or
pursuant to an exemption therefrom; and (iii) the Company is not under any
obligation to register or cause to be registered the Restricted Shares under the
Securities Act or any state securities laws, or to take any action to make any
exemption from any such registration provisions available.

 

9

--------------------------------------------------------------------------------

 

(c)           You (i) have such knowledge and experience in financial and
business matters so that you are capable of evaluating, and have evaluated, the
relative merits and risks of owning the Restricted Shares and (ii) have adequate
means of providing for your current economic needs and possible personal
contingencies, have no need for liquidity in your investment in the Restricted
Shares and are able financially to bear the risks of ownership of the Restricted
Shares.

 

(d)           You are aware of and acknowledge the following:

 

(i)            that no Federal or state agency has made any finding or
determination regarding the fairness of this investment, or any recommendation
or endorsement of the Shares;

 

(ii)           that neither the officers, directors, agents, Affiliates or
employees of the Company, nor any other Person, has expressly or by implication,
made any representation or warranty concerning the Company other than as set
forth herein;

 

(iii)          that the past performance or experience of the Company or the
Company’s officers, directors, agents or employees will not in any way indicate
or predict the results of the ownership of the Shares or of the Company’s
activities.

 

(e)           You have been advised and represented by independent legal counsel
regarding your rights and obligations under this Agreement (or you have
voluntarily declined to seek such counsel) and you fully understand the terms
and conditions contained herein.

 

(f)            You have all requisite capacity to enter into this Agreement and
to consummate the transactions contemplated hereby.  You have duly executed and
delivered this Agreement and this Agreement constitutes your legal, valid and
binding obligations, enforceable against you in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights generally
and except insofar as the availability of equitable remedies may be limited by
applicable law.  The execution, delivery and performance of this Agreement by
you does not and shall not conflict with, violate or cause a breach of any
agreement, contract or instrument to which you are a party or any judgment,
order or decree to which you are subject.

 

19.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to you as follows:

 

(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.  The Company has all
requisite capacity to enter into this Agreement and to consummate the
transactions contemplated

 

10

--------------------------------------------------------------------------------


 

hereby.  This Agreement has been duly executed and delivered by the Company and
this Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights generally and except
insofar as the availability of equitable remedies may be limited by applicable
law.

 

(b)           All of the Restricted Shares to be issued hereunder will, on the
Grant Date, have been duly authorized, validly issued, fully paid and be
non-assessable.

 

(c)           As of the Grant Date, the authorized capital stock of the Company
shall consist of (a) 55,500 shares which are divided into the following classes:
(i) 5,000 shares of “Class A Common Stock” (as defined in the Certificate of
Incorporation), par value $0.001 per share; (ii) 500 shares of Class B Common
Stock, par value $0.001 per share; and (b) 50,000 shares of “Preferred Stock”
(as defined in the Certificate of Incorporation), par value $1,000 per share.

 

20.           Legends on Certificates.  All certificates representing shares of
Company Stock shall have endorsed in writing, stamped or printed, thereon the
following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED,
QUALIFIED, APPROVED OR DISAPPROVED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN APPLICABLE EXEMPTION TO THE REGISTRATION
REQUIREMENTS OF SUCH ACT OR SUCH LAWS AND NEITHER THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION NOR ANY OTHER FEDERAL OR STATE REGULATORY AUTHORITY HAS
PASSED ON OR ENDORSED THE MERITS OF THESE SECURITIES.  THE TRANSFER OF ANY
SECURITIES REPRESENTED BY THIS CERTIFICATE IS FURTHER LIMITED BY THE PROVISIONS
OF THE RESTRICTED STOCK AWARD AGREEMENT AND ALL APPENDICES AND EXHIBITS THERETO,
DATED AS JANUARY 24, 2011 AMONG REALESTATE.COM, INC. AND STEVEN OZONIAN, A COPY
OF WHICH IS ON FILE AT THE EXECUTIVE OFFICES OF TREE.COM, INC.”

 

21.           Compliance with Section 409A of the Code.  It is intended that
this Agreement comply with Section 409A of the Code and Treasury Regulations
thereunder to the extent it is subject to Section 409A, and other guidance and
transition rules issued thereunder (“Section 409A”), and this Agreement will be
interpreted and operated consistently with that intent.  If the Company
determines that any provisions of this Agreement do not comply with the
requirements of Section 409A, the Company has the authority to amend this
Agreement to the extent necessary (including retroactively) in order to preserve
compliance with said Section 409A.  The Company also has express discretionary
authority to take such other actions as may be permissible to correct any
failures to comply in operation with the requirements of Section 409A.  Neither
the Company nor you have any discretion to accelerate the timing or schedule

 

11

--------------------------------------------------------------------------------


 

of any benefit payment under this Agreement that is subject to Section 409A,
except as specifically provided herein or as may be permitted pursuant to
Section 409A.

 

22.           Anti-Dilution.  It is intended that upon the grant of these
Restricted Shares on the date hereof (assuming full vesting), you will own a 5%
equity interest in the value of the Company’s common stock as determined in a
liquidation.  In the event that at any time after the date hereof, the Company
issues additional shares of common stock at a per share value (as determined by
the Company’s Board of Directors in its sole discretion) of less than that which
you received in connection with the grant of the Restricted Shares on the Grant
Date (a “Triggering Grant”) but prior to the date on which you either (a) become
vested in your Restricted Shares, or (b) you forfeit your Restricted Shares,
whichever is earlier, then, in such event, you shall be entitled to receive
(i) concurrently with such new issuance for cash or property or (ii) upon
vesting or exercise with regard to the issuance of restricted stock or options
to a third party by the holder thereof, an additional award of Class B Common
Stock (subject to the same restrictions, terms and conditions as set forth in
this Restricted Stock Award Agreement (and its Appendices and Exhibits)) (the
“Anti-Dilution Award”), in an amount (rounded to the nearest whole share)
determined as follows:

 

ARS = CRS - [CRS/([P1 * Q1] + [P2 * Q2])/(Q1 + Q2)]

 

ARS:

Additional Restricted Shares

CRS:

Cumulative Restricted Shares held by you

P1:

$1.00

Q1:

Number of shares of common stock outstanding (including all restricted shares)
immediately prior to such new issuance

P2:

Value per share of common stock received by the Company for the new issuance

Q2:

Number of shares of common stock issued in the new issuance

 

Any Anti-Dilution Award shall be evidenced by a separate Restricted Stock Award
Agreement.

 

For example, if 950 shares of common stock are issued and outstanding and the
Company issues 100 new shares of common stock to a third party at $0.50 per
share, you would be entitled to receive an additional 2 shares of Class B Common
Stock determined as follows:

 

2.38 = 50 - [50/([$1.00 * 1,000] + [$0.50 * 100])/(1000 + 100)]

 

23.           Governing Law.  This Agreement will be governed by the State of
Delaware without giving effect to any choice or conflict of law principles of
any jurisdiction.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Award Agreement
to be signed, as of this 24th day of January, 2011.

 

 

REALESTATE.COM, INC.

 

 

 

 

 

 

 

By:

 

 

 

Douglas R. Lebda, President

 

Agreed and Accepted:

 

 

 

 

 

Steven Ozonian

 

 

 

 

 

 

 

January 24, 2011

 

 

13

--------------------------------------------------------------------------------


 

APPENDIX A

Transfer Restrictions

 

For purposes of this Appendix A, all capitalized terms not defined herein shall
have the meanings assigned to them in the Restricted Stock Award Agreement
between you and RealEstate.com (the “Company”), dated January 24, 2011 (the
“Agreement”).

 

Section 1. TRANSFER RESTRICTIONS ON SHARES.

 

(a)   General.  You may not sell, offer, assign, pledge, transfer or otherwise
dispose of any interest in any Restricted Shares or shares of the Company’s
Class B Common Stock (collectively, “Shares”) (whether with or without
consideration and whether voluntarily or involuntarily or by operation of law)
(“Sell”, “Sale”, or “Sold”), except pursuant to (i)(A) any Sale of Shares to the
public pursuant to an underwritten offering registered under the Securities Act
of 1933, as amended (the “Securities Act”), or to the public through a broker,
dealer or market maker pursuant to the provisions of Rule 144 adopted under the
Securities Act (a “Public Offering”), or (B) the provisions of this Appendix A
and (ii) your Restricted Shares has become fully vested in accordance with this
Agreement.

 

(b)   Permitted Transfers.  Subject to the terms of this Agreement, you may Sell
all or a portion of your Shares without abiding by the requirements set forth in
Section 1(c) of Appendix A below to any Permitted Transferee (as defined below);
however, as a condition to any  Sale pursuant to this Section 1(b) of Appendix
A, the Permitted Transferee must agree in writing that it shall be subject to
and bound by the provisions of this Agreement.  Notwithstanding the foregoing,
you may not avoid the provisions of this Agreement by making one or more Sales
to Permitted Transferees and then disposing of all or any portion of such
party’s interest in any such Permitted Transferee or effecting any other
material change in ownership of such Permitted Transferee.  For purposes of this
Appendix A:

 

(i)            “Permitted Transferee” means:  (1) your spouse, parent,
descendant or sibling, if you retain voting control of such Shares, or (2) any
trust for your benefit or the benefit of your spouse, children and/or lineal
descendants, provided that you act as trustee and retain the sole power to
direct the voting and disposition of any Shares held by such trust; provided,
however, that in both circumstances no Shares may be transferred to a minor
except in trust or pursuant to the Uniform Gifts to Minors Act.  If you transfer
some or all of your Shares to a Permitted Transferee you shall be referred to
herein, as such Permitted Transferee’s “Employee Transferor.”

 

(ii)           an “Affiliate” of a Person means any stockholder, partner, member
or other equity owner of such Person or any other Person directly or indirectly
controlling, controlled by or under common control with such Person; and

 

14

--------------------------------------------------------------------------------


 

(iii)          “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

 

(c)   Right of First Refusal.

 

(i)            Offer to Sell Shares.  Except as provided in Section 1(a) of
Appendix A and 1(b) of Appendix A above, if you (hereinafter referred to as the
“Selling Stockholder”) shall desire to voluntarily or involuntarily Sell all or
any of your Shares, you must first receive a bona fide written offer from a
third party prospective purchaser to purchase such Shares and then deliver to
the Company a written notice (“ROFR Notice”) containing the following
information:

 

(A)          The name and address of the prospective purchaser of such Shares;

(B)           The number of Shares that the Selling Stockholder desires to Sell;

(C)           The price being offered to the Selling Stockholder and the terms
of payment and any other terms and conditions of such offer; and

(D)          The proposed closing date for the transaction, which shall be not
less than 60 nor more than 90 days after the date of delivery of the ROFR
Notice.

 

For a period of 30 days after the giving of the ROFR Notice by the Selling
Stockholder, the Company shall have the option, exercisable in whole or in part
by notice in writing to the Selling Stockholder, to purchase all or any portion
of the Shares that are proposed to be Sold, at the lesser of: (1) the price and
upon the terms and conditions set forth in the ROFR Notice; or (2) the per-share
Purchase Price determined pursuant to Section 14 of the Agreement multiplied by
the number of Shares to be purchased by the Company.  The decision to exercise
such option, and action on such option may be taken by the majority of the
members of the Company’s Board of Directors (the “Board”) (exclusive of the
Selling Stockholder).  A failure by the Company to give written notice of
exercise during such period shall be deemed a rejection by the Company of its
option to purchase.

 

(ii)           Non-Cash Consideration for Shares.  If any consideration to be
received by a Selling Stockholder from a prospective purchaser of its Shares
consists of property other than cash, then the Company, if it exercises its
option to purchase the Selling Stockholder’s Shares, may deliver to the Selling
Stockholder, in payment of the non-cash portion of the purchase price for the
Shares proposed to be Sold, an amount of cash equal to the fair market value of
the non-cash consideration that has been offered to the Selling Stockholder. 
For purposes hereof, the “fair market

 

15

--------------------------------------------------------------------------------


 

value” of non-cash consideration shall in each case be agreed upon by the
Selling Stockholder and the Company as provided in this Agreement, or, in the
absence of such agreement, such “fair market value” shall be determined by an
appraisal thereof by three independent qualified appraisers, one being selected
by the Company, and the third appraiser being selected by the two appraisers
thus chosen.  The cost of any such appraisal shall be borne equally by the
parties to the appraisal proceeding.  Any closing provided for herein may be
extended for such reasonable period of time as may be necessary in order for a
required appraisal to be completed.  In the event of an appraisal pursuant to
this Section 1(c)(ii) of Appendix A, the parties agree to be bound thereby.

 

(iii)          Closings.  If the Company exercises its option to purchase
granted in this Section 1 of Appendix A, then the closing of the purchase and
sale transaction shall be held at the principal office of the Company on a date
designated by the Company, which date in no event shall be later than 90 days
after the Selling Stockholder gives the ROFR Notice.

 

(iv)          Right to Transfer.  If the Company does not elect to purchase all
the Shares that a Selling Stockholder desires to Sell, for a period of 90 days
from the earlier of the date of any closing pursuant to Section 1(c)(iv) of
Appendix A or the expiration of the last option provided for in this
Section 1(c) of Appendix A, the Selling Stockholder shall have the right to Sell
the Shares covered by the bona fide offer to the prospective purchaser named in
the ROFR Notice; provided, however, that the Sale is made in strict accordance
with the terms of sale set forth in the ROFR Notice and this Section 1 of
Appendix A.  In addition, as a condition to any such Sale, the purchaser of the
Shares must agree in writing that it shall be subject to and bound by the
provisions of this Agreement.  In the event that the Sale of the unsold portion
of the Shares covered by the bona fide offer is not consummated within such 90
day period, then the Selling Stockholder’s right to Sell such Shares shall be
deemed to lapse, and any Sale of such Shares without additional notice to the
Company and full compliance again with the provisions of this Section 1(c) of
Appendix A shall be deemed to be in violation of the provisions of this
Agreement.

 

(v)           Prohibited Transfers Void.  Any purported Sale of Shares in
violation of this Agreement shall be void and shall not transfer any interest or
title to any Shares to the purported transferee.  The Company shall not be
required to transfer on its books any Shares Sold or transferred in violation of
any of the provisions set forth in this Agreement or to treat as owner of those
Shares or to pay dividends to any transferee to whom any of those Shares shall
have been so Sold.

 

16

--------------------------------------------------------------------------------


 

Section 2. TRANFERS, FUTURE SALES.

 

Prior to you transferring any Shares (other than pursuant to an Approved Sale or
Public Offering) to any Person, you shall cause the prospective stockholder or
transferee to be bound by this Agreement and to execute and deliver to the
Company a counterpart signature page to this Agreement in the form of Exhibit  I
hereto.  Such prospective stockholder or transferee of Shares held by you shall
be deemed to be a stockholder of the Company hereunder from and after the date
such prospective stockholder or transferee executes this Agreement.

 

Section 3. TERMINATION OF TRANSFER RESTRICTIONS.

 

The transfer restrictions set forth in this Appendix A shall cease to apply
following the consummation of a Public Offering.

 

17

--------------------------------------------------------------------------------


 

EXHIBIT I

 

SIGNATURE PAGE TO THE

RESTRICTED STOCK AWARD AGREEMENT

DATED AS OF JANUARY 24, 2011

AMONG REALESTATE.COM, INC.

AND STEVEN OZONIAN

 

The undersigned hereby executes the Restricted Stock Award Agreement (the
“Agreement”), authorizes this Signature Page to be attached as a counterpart of
the Agreement, and hereby agrees to be bound by the Agreement; and this
Signature Page, together with the Signature Pages of RealEstate.com, Inc. shall
constitute counterpart copies of the Agreement in accordance with the terms of
the Agreement.

 

If an entity:

 

 

 

 

 

Print Stockholder Name

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

If an individual:

 

 

 

 

Steven Ozonian

 

 

 

 

 

Address:

50 Vista Del Sol

 

 

 

Laguna Beach, CA 92651

 

18

--------------------------------------------------------------------------------
